Citation Nr: 1029954	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-39 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving spouse 
of the Veteran for the purpose of VA death benefits.



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1958 to May 1960.  
The appellant seeks status as the surviving spouse of the Veteran 
for the purpose of eligibility for Department of Veterans Affairs 
(VA) death benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the appellant's 
claim for death benefits.

On her VA Form 9 substantive appeal, the appellant requested a 
hearing before the Board at her local VA office.  A 
videoconference hearing was scheduled for June 18, 2010, at the 
Manila RO.  However, she did not report for the hearing, and no 
request for postponement was received and granted prior to the 
hearing date.  On June 23, 2010, a Decision Review Officer (DRO) 
at the RO received a telephone call from the appellant, during 
which she stated that her child had died, and for that reason she 
had failed to report for the June 18, 2010, hearing. 

Under the Board's Rules of Practice, at 38 C.F.R. § 20.704(d), a 
hearing may be rescheduled if an appellant's failure to appear 
was with good cause, and if a motion for a new hearing date is 
received in writing no more than 15 days following the original 
hearing date.  The written submission must also set forth the 
reason for the failure to appear at the originally scheduled 
hearing and the reason why a timely request for postponement 
could not have been submitted.  The DRO advised the appellant of 
the above requirements, but to date the Board has not received 
any written submission from the appellant with regard to her 
failure to appear for her requested hearing.  Therefore, although 
there is a suggestion of good cause included in the June 23, 
2010, Report of Contact recorded by the DRO, no written request 
for a new hearing has been received, and thus there is no basis 
for rescheduling a hearing for the appellant.  Therefore, the 
Board will proceed with appellate review.  See 38 C.F.R. 
§ 20.702(d).
FINDINGS OF FACT

The weight of the evidence is against a finding that there was no 
legal impediment to the appellant's purported marriage to the 
Veteran, because the probative evidence shows that she had a 
prior subsisting marriage which had not been terminated, and thus 
her marriage to the Veteran was not valid under Philippine law.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. § 
101(3), 103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50, 
3.53, 3.205, 3.206 (2009); Article 34 (formerly Article 76), New 
Family Code of the Philippines.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Congress, in enacting the VCAA, noted the importance of balancing 
the duty to assist with "the futility of requiring VA to develop 
claims where there is no reasonable possibility that the 
assistance would substantiate the claim."  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  Where the law, and not the evidence, 
is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA 
not applicable to a claim for non-service-connected pension when 
the claimant did not serve on active duty during a period of war, 
as required by law).  The Court has held that, when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty-to-assist nor the duty-to-notify 
provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board 
finds that the provisions of the VCAA are not applicable to this 
appellant's claim as to her claimed status as the surviving 
spouse of the Veteran.  Nonetheless, the Board notes that 
September 2008 and February 2009 letters from the RO informed the 
appellant of what the evidence must show in order to support her 
claim, and requested information and documentation to show that 
she is the Veteran's legal widow.  She was issued a Statement of 
the Case in October 2007 and a Supplemental Statement of the Case 
in September 2009.  As discussed in the body of the present 
decision, numerous documents have been obtained by the RO and 
submitted by the appellant pertaining to the validity of her 
marriage to the Veteran.  She has demonstrated knowledge of, and 
has acted upon, the information and evidence necessary to 
substantiate her claim.  See, e.g., Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (Court was convinced that the appellant had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  The appellant has not 
identified any further pertinent evidence, despite having the 
opportunity to attend a hearing before the Board, for which she 
did not appear.

The Board concludes that no further notification or development 
of evidence is required.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefits flowing to the appellant.  The 
Court of Appeals for Veteran Claims has held that such remands 
are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Recognition as a Surviving Spouse

A.  Applicable Law

Under statute and regulation, the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  38 U.S.C.A. 
§ 103(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.1(j) (2009).  In 
this case, the Veteran and the appellant resided in the 
Philippines, and the right to death benefits accrued on the date 
of death of the Veteran in the Philippines.

A "spouse" is defined as a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  38 C.F.R. § 3.50(a).  The pertinent regulation 
regarding surviving spouses further provides that, "[e]xcept as 
provided in § 3.52, 'surviving spouse' means a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of § 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: (1) who lived with the veteran 
continuously from the date of the marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without fault 
of the spouse; and (2) [e]xcept as provided in § 3.55, has not 
remarried or has not since the death of the veteran . . . lived 
with another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such other 
person."  38 C.F.R. § 3.50(b).  This regulation is based upon 38 
U.S.C.A. § 101(3).

The requirement that there must be continuous cohabitation from 
the date of the marriage to the date of death of the veteran will 
be considered as having been met when the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  38 C.F.R. 
§ 3.53(a).  Temporary separations which ordinarily occur, 
including those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  Id.  
Furthermore, the statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).

38 C.F.R. § 3.55 provides that, in general, entitlement to VA 
benefits as a surviving spouse terminates with the remarriage of 
the surviving spouse, and cannot be reinstated until the 
subsequent marriage has ended, such as by death, divorce, or 
annulment.  This regulation, however, does not pertain to the 
present matter, because there is no evidence showing, or any 
allegation made, that the appellant has remarried.

In the absence of conflicting information, proof of marriage by a 
copy of the public record of marriage containing sufficient data 
to identify the parties, date and place of marriage, and the 
number of prior marriages if shown on the official record along 
with a certified statement by the appellant concerning the date, 
place, and circumstances of the dissolution of any prior marriage 
may be accepted as establishing a valid marriage.  Where there is 
conflicting information, proof of termination of a prior marriage 
will be shown by proof of death or a certified copy or abstract 
of a final divorce decree or annulment.  38 C.F.R. § 3.205(a), 
(b).

Article 34, formerly Article 76, of the New Family Code of the 
Philippines, provides that no license shall be necessary for the 
marriage of a man and a woman who have lived together as husband 
and wife for at least five years and without any legal impediment 
to marry each other.  The contracting parties shall state the 
foregoing facts in an affidavit before any person authorized by 
law to administer oaths.  The solemnizing officer shall also 
state under oath that he/she ascertained the qualifications of 
the contracting parties and found no legal impediment to the 
marriage.  


The law provides that, where an attempted marriage of a claimant 
to a veteran is invalid by reason of legal impediment (such as 
one party remaining married to another person), VA regulations 
allow for certain attempted marriages to be nevertheless "deemed 
valid" if specific legal requirements are met.  Basically, an 
attempted marriage will be "deemed valid" if: (a) the attempted 
marriage occurred one year or more before the veteran died; (b) 
the claimant entered into the marriage without knowledge of the 
impediment; (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until his 
death; and (d) no other claimant has been found to be entitled to 
gratuitous (i.e., non-contractual) VA death benefits.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  If the provisions of 38 
C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no knowledge 
of an impediment to a marriage to the veteran will be accepted as 
proof of the fact, in the absence of information to the contrary.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.205(c).

The Court has issued pertinent directives in Colon v. Brown, 9 
Vet. App 104 (1996).  Specifically, in cases such as those 
described above, the appellant must be given an opportunity to 
submit a signed statement pursuant to 38 C.F.R. § 3.205(c), 
indicating that she had no knowledge of a legal impediment to the 
marriage.  In general, the Court indicated that if the appellant 
was unaware of the impediment, then an otherwise invalid marriage 
could be deemed valid.  See also VAOPGCPREC 58-91 (June 17, 
1991).

B.  Facts and Analysis
 
In this case, the Veteran, who had qualifying service, died in 
November 2006.  The RO has denied the appellant's claim for VA 
benefits as a surviving spouse of the Veteran.  The basis for the 
denial is that the evidence of record shows that the appellant's 
previous marriage to another man, E.T.Y., was still valid at the 
time of the appellant's purported marriage to the Veteran in 
2000, and thus, the appellant's marriage to the Veteran was null 
and void from the beginning.  Thus, the issue in this case is 
whether the appellant had a valid marriage to the Veteran when he 
died, and can thus be recognized as his surviving spouse for VA 
benefits purposes.

Records submitted by the Veteran prior to his death and by the 
appellant show that he was married and divorced four times prior 
to his marriage to the appellant.  There is documentation of 
termination of each of those marriages with the exception of his 
marriage to W.J.J., whom he married on September [redacted], 1991, and 
claimed to have divorced on July [redacted], 1993.  A letter from the 
Office of Vital Records of the Tennessee Department of Health 
dated in December 2000 indicates that a search for a certified 
copy of the divorce certificate between the Veteran and W.J.J. 
was made for the years 1992 through 1994, but that no certificate 
of divorce was located.  The letter suggested that the Veteran 
contact the court for a copy of his divorce record.  The RO did 
so, and a letter received by VA in January 2001 from the Clerk of 
the Court in Cumberland County, Tennessee, indicates that the 
clerk searched the court's files for a divorce certificate 
between the Veteran and W.J.J. for the year 1993 and did not find 
any record in Probate and Family or Chancery Court.  In a 
September 2000 letter, the Veteran stated that his personal copy 
of the divorce certificate had been destroyed in a fire at his 
home in January 1998.

Because the Veteran has stated in writing that he divorced W.J.J. 
in 1993, there is no evidence indicating otherwise, and efforts 
to obtain documentation of the divorce appear to have been 
exhausted, the Board finds, for purposes of this decision, that 
the marriage between the Veteran and W.J.J. was legally 
terminated.  

The claims file also contains the Certificate of Marriage showing 
that the Veteran and the appellant were married on June [redacted], 2000.  
The certificate shows that, as of the date of their marriage, the 
Veteran was divorced, and the appellant was listed as being 
single.  The appellant and Veteran were married in the city of 
Opol, Misamis Oriental, and the marriage certificate is certified 
by a municipal circuit trial judge. 

A December 2005 letter from the Republic of the Philippines 
National Statistics Office, Office of the Civil Registrar 
General, indicates that a search for the appellant's name yielded 
one match in the National Indices of Marriages, that being her 
June [redacted], 2000, marriage to the Veteran.  The certification is 
said to be based on the records of 1945 to 2005 marriages 
enrolled in the database as of November 30, 2005.  

Although the claims file contains documentation of a legal 
marriage between the Veteran and the appellant, as stated above, 
the appellant's claim for death benefits was denied because the 
RO found that she had a prior marriage to E.T.Y. which was never 
legally terminated.  

Evidence in support of the existence of a prior marriage includes 
the birth certificates of three of the appellant's children, 
which all list E.T.Y. as the father, and state that the appellant 
and E.T.Y. were married on February [redacted], 1979, in Parang, 
Manguindanao, Cotabato.  Additionally, in May 2001, VA conducted 
an interview of E.T.Y. as part of a Field Examination.  E.T.Y. 
stated that he and the appellant became engaged and eloped in 
November 1978.  He said the marriage was later solemnized by 
E.T.Y.'s brother, a priest, on February [redacted], 1979.  E.T.Y.'s 
brother was the chaplain at the chapel of Camp Parang, in Parang, 
Manguindanao, where the ceremony took place.  E.T.Y. said his 
aunt had attended the wedding, as well as Colonel [redacted], one of 
their sponsors.  After the wedding at the chapel, a wedding feast 
was held at the house of Sergeant [redacted] inside the camp.  E.T.Y. 
said he was not sure who secured the marriage license.  He said 
he and the appellant had continued to live together and had five 
children.  They stayed together until 1994, after the appellant 
left their home and never came back.  E.T.Y. stated that neither 
of them filed annulment proceedings, and he believed that their 
marriage contract was still valid.  His aunt apparently had 
copies of their marriage contract, and she had sent a copy to the 
appellant at some point.  He said his copy of their marriage 
contract was burned by his second wife.  

There is also evidence weighing against the existence of a valid 
marriage between the appellant and E.T.Y.  Namely, an August 1999 
letter from the Republic of Philippines National Statistics 
Office, Office of the Civil Registrar General, states that a 
search for a marriage record between the appellant and E.T.Y. was 
conducted and had negative results.  Additionally, a December 
2006 letter from the Office of the Municipal Civil Registrar in 
Parang, Maguindanao, states that the office had no record of a 
marriage between the appellant and E.T.Y. in that municipality.  

Moreover, in February 2000, several months before the appellant's 
marriage to the Veteran, E.T.Y. signed an Affidavit stating that 
he and the appellant had lived together as husband and wife and 
had five children together, but had never been legally married.  
Thus, the appellant was free to marry the man of her choice.  The 
Affidavit was notarized.  In his May 2001 interview, E.T.Y. 
stated that the Veteran had brought him a typewritten copy of the 
Affidavit and had him sign it, but that he himself (E.T.Y.) had 
not had a hand in the preparation of the Affidavit.    

In July 2000, the appellant filed a petition to correct errors in 
the birth certificates of the five children born to her by E.T.Y.  
In the petition, the appellant claimed that E.T.Y. had entered 
into a contract of marriage with her in 1979 by means of deceit 
and misrepresentation; that he had left the family in 1996 and 
was later discovered living with another woman with whom he had 
three children; that is was later discovered that no marriage 
license between the appellant and E.T.Y.was in existence; and 
that E.T.Y. had signed an affidavit stating they were never 
legally married and that their five children could live with the 
appellant.  The appellant requested that the birth certificates 
be amended to reflect that her children were illegitimate rather 
than legitimate, so that the Veteran could adopt them.  

Based on the foregoing, the Board finds that a legal marriage 
took place between the appellant and E.T.Y. in 1979, that the 
marriage was not legally terminated, and that the marriage was 
therefore a legal impediment to the appellant's attempted 
marriage to the Veteran in 2000.  The Board bases its finding on 
the interview with E.T.Y. in May 2001, in which he described the 
marriage ceremony and the people present.  Additionally, the 
appellant admitted that she did enter into a marriage contract 
with E.T.Y. in 1979, in her petition to amend her children's 
birth certificates.  Moreover, the children's birth certificates 
list the date and place of marriage of the appellant and E.T.Y., 
and the information recorded on the certificates is consistent 
with both E.T.Y.'s and the appellant's descriptions of the 
ceremony.  Thus, although no record of the marriage can be 
located, and although E.T.Y. signed an affidavit in 2000 stating 
that he was never legally married to the appellant, the Board 
finds that the more contemporaneous documentation of the 1979 
marriage (e.g., the birth certificates dated as early as 1986) 
are more probative than later statements made by the parties that 
they did not enter into a legal marriage contract.  Further, no 
divorce or annulment decree between the appellant and E.T.Y. has 
been presented.  

Thus, the appellant and E.T.Y. were legally married at the time 
of the appellant's attempted 2000 marriage to the Veteran.  Under 
Article 34, formerly Article 76, of the New Family Code of the 
Philippines, as outlined above, the marriage between the 
appellant and the Veteran was not valid.  A March 2010 
Administrative Decision prepared by the RO prior to certification 
of this appeal to the Board included a quotation from a treatise 
by a former Associate Justice of the Supreme Court of the 
Philippines, to the effect that "the declaration of one of the 
parties to a marriage . . . is regarded as competent proof of 
this marriage.  There is even the legal presumption 'that a man 
and a woman deporting themselves as husband and wife have entered 
into a lawful contract of marriage.'"  The Justice further 
stated that "[t]he presumption hereinabove referred to . . . may 
be rebutted by evidence showing that the marriage did not 
actually take place."  

The Board concludes, upon weighing the relative credibility of 
the conflicting evidence in this case under the applicable law of 
the Philippines, including the rebuttable presumption in favor of 
the validity the appellant's marriage to E.T.Y., that the 
evidence preponderates in favor of a finding that she had a 
subsisting marriage to E.T.Y. when she attempted to marry the 
veteran in 2000, and therefore cannot be recognized as his legal 
widow.  We also note that her marriage to the Veteran cannot be 
"deemed valid" under VA regulations, because the appellant was 
aware of the pre-existing legal impediment barring her marriage 
with the Veteran.  Thus, the appellant is not entitled to 
recognition as the surviving spouse of the Veteran for purposes 
of VA benefits.   


ORDER

The appellant's claim of entitlement to recognition as the 
surviving spouse of the Veteran is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


